                 Case 3:19-cv-01088-VC Document 23 Filed 06/05/19 Page 1 of 4




 1   RALPH A. ZAPPALA, SBN 102052
     ERIN S. SANCHEZ, SBN 238450
 2   BUSBY ZAPPALA & SANCHEZ LLP
     251 Lafayette Circle, Suite 350
 3   Lafayette, CA 94549
     Telephone: (925) 299-9600
 4   Facsimile:    (925) 299-9608
     rzappala@bzlawllp.com
 5
     esanchez@bzlawllp.com
 6
     Paul Croker, Admitted Pro Hac Vice
 7   ARMSTRONG TEASDALE LLP
     2345 Grand Boulevard, Suite 1500
 8
     Kansas City, Missouri 64108-2617
 9   Telephone: 816-221-3420
     Fax: 816-221-0786
10   pcroker@armstrongteasdale.com
11   Attorneys for Plaintiff
     MOUNTAIN SUMMIT FINANCIAL, INC.
12

13
                            IN THE UNITED STATES DISTRICT COURT
14
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16   MOUNTAIN SUMMIT FINANCIAL, INC.                   Case No.: 3:19-CV-01088-VC
17
                          Plaintiff,
                                                       PLAINTIFF’S NOTICE OF MOTION AND
18
            v.                                         MOTION FOR DEFAULT JUDGMENT;
19                                                     MEMORANDUM IN SUPPORT
     PRIORITY PAYOUT, CORP.
20                                          DATE: July 18, 2019
                       Defendant.           TIME: 10:00 a.m.
21
                                            PLACE: Courtroom 4
22                                                 450 Golden Gate Avenue
     ______________________________________        San Francisco, California 94102
23

24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
25          PLEASE TAKE NOTICE THAT on July 18, 2019 at 10:00 a.m. before the Honorable
26   Vince Chhabria, in Courtroom 4 of the above-entitled Court located at 450 Golden Gate Avenue,
27   San Francisco, California 94102, or at such other time and place as designated by the Court,
28   Plaintiff Mountain Summit Financial (“MSF”) will and hereby does move this Court to enter




                                       MOTION FOR DEFAULT JUDGMENT - 1
                Case 3:19-cv-01088-VC Document 23 Filed 06/05/19 Page 2 of 4




 1   default judgment against Defendant Priority Payout, Corp., pursuant to Rule 55(b) of the Federal
 2   Rules of Civil Procedure in the amount of $220,737.51 (plus an additional $58.77 for each day
 3   following the filing of this motion to the date of judgment) and post-judgment interest at a rate of
 4   2.36%.
 5            The circumstances of this case dictate that default judgment must be entered pursuant to
 6   Rule 55(b)(1). The Clerk of this Court entered the default of Defendant as a consequence of
 7   Defendant’s failure to timely plead or otherwise respond in this action. The default was entered
 8   on May 14, 2019, as indicated by Clerk’s Notice Entry of Default (ECF No. 16). Upon a
 9   plaintiff’s request for default judgment, a clerk “must enter judgment for that amount and costs
10   against a defendant who has been defaulted for not appearing and who is neither a minor nor an
11   incompetent person.” Fed. R. Civ. P. 55(b)(1) (emphasis added). This procedure applies under
12   circumstances such as here where a defendant fails to appear and it is not discretionary. See Eitel
13   v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (noting that entry of default judgment by the
14   clerk under Rule 55(b)(1) would be improper because the defendant filed an appearance). See
15   also Volstad v. Collings, 983 F.2d 1080 (9th Cir. 1993) (unpublished) (describing Rule 55(b)(1)
16   as a ministerial duty of the clerk).
17            As set forth in the attached affidavit and declaration, the claim of MSF is for a sum
18   certain or a sum that, by computation, can be made certain. Defendant is not a minor or an
19   incompetent person. Defendant is not currently in the military service. The amount of the
20   judgment to be entered, as indicated in the Affidavit of Paul Croker attached hereto, is justly due
21   and owing, and the costs sought to be taxed have been necessarily incurred in the action.
22            Alternatively, this Court should enter default judgment pursuant to Rule 55(b)(2). The
23   Court has discretion to enter default judgment under Rule 55(b)(2) and may consider factors such
24   as
                     (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
25
                     substantive claim, (3) the sufficiency of the complaint, (4) the sum of
26                   money at stake in the action; (5) the possibility of a dispute concerning
                     material facts; (6) whether the default was due to excusable neglect, and
27                   (7) the strong policy underlying the Federal Rules of Civil Procedure
                     favoring decisions on the merits.
28




                                       MOTION FOR DEFAULT JUDGMENT - 2
                Case 3:19-cv-01088-VC Document 23 Filed 06/05/19 Page 3 of 4




 1   Eitel, 782 F.2d at 1471–72. Consideration of these factors favors default judgment.
 2           Contrary to the circumstances in Eitel, Defendant has not entered an appearance or
 3   otherwise indicated any desire to contest MSF’s allegations.
 4            MSF will be prejudiced without the entry of default judgment because Defendant has
 5   refused and continues to refuse to return MSF’s funds and MSF will have no other remedy
 6   available to it without a default judgment from this Court.
 7           The Complaint and the Declaration of Sherry Treppa attached hereto demonstrate a
 8   substantive basis for MSF’s claims. Defendant withheld funds from MSF for business purposes
 9   and to serve as an offset for transactions while MSF (and the assignors of the claims at issue)
10   utilized Defendant’s services. Once MSF (and the assignors of the claims at issue) ceased
11   utilizing Defendant’s services there was no longer any need for Defendant to retain those funds
12   to offset any transactions. MSF demanded return but Defendant refused and continues to refuse
13   to return those funds.
14           While the amount sought by MSF in excess of $200,000 is an amount significant to MSF,
15   it is not such a large amount to weigh against the entry of default judgment such as the $3
16   million in dispute in Eitel.
17           There is no possibility of a material fact dispute because Defendant has neither contested
18   the allegations in MSF’s Complaint, nor indicated that Defendant will contest those allegations.
19           There is no indication and certainly no evidence that Defendant’s failure to appear or
20   contest MSF’s allegations was the result of excusable neglect.
21           While federal procedure favors resolution on the merits, default judgment procedure
22   exists precisely for circumstances such as here where the Defendant does not contest the
23   allegations.
24           All factors for consideration of default judgment under Rule 55(b)(2) favor MSF and the
25   entry of default judgment here.      Accordingly, the Court should enter default judgment as
26   requested in the amount of $220,737.51 (plus an additional $58.77 for each day following the
27   filing of this motion until the date of judgment) and post-judgment interest at a rate of 2.36%.
28




                                     MOTION FOR DEFAULT JUDGMENT - 3
               Case 3:19-cv-01088-VC Document 23 Filed 06/05/19 Page 4 of 4




 1          WHEREFORE, MSF respectfully requests that the Clerk, or alternatively, the Court enter
 2   default judgment in the amount of $220,737.51 (plus an additional $58.77 for each day following
 3   the filing of this motion until the date of judgment), post-judgment interest at a rate of 2.36%,
 4   and such further relief as the Court deems just and proper.
 5   Dated: June 5, 2019                          BUSBY ZAPPALA & SANCHEZ LLP
 6
                                                  By:    /s/  Paul Croker
 7
                                                          RALPH A. ZAPPALA
 8
                                                          ERIN S. SANCHEZ

 9                                                        Paul Croker, pro hac vice

10                                                Attorneys for Plaintiff
                                                  MOUNTAIN SUMMIT FINANCIAL, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     MOTION FOR DEFAULT JUDGMENT - 4
